Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejections below will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The effective filing date of this application is March 24, 2021. This Office Action is in response to the application filed March 24, 2021. This action is a NON-FINAL REJECTION.
Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to novel contact via structures of semiconductor devices and methods of manufacturing the same. 
A disclosed utility of Applicant’s invention(s) is for contact via structures suitable for increasingly smaller feature geometries in a semiconductor device. In particular Applicant’s disclosed contact via structures are formed to provide electrical contact with a gate transistor and source/drain regions of the transistor.
Applicant’s inventive method(s) are disclosed as forming contact via structures using an improved formation technique which overcomes or minimizes the time and costs associated with conventional formation techniques which rely on improvements in patterning techniques (such as photolithography). Applicant’s inventive method(s) are disclosed as including steps to form the contact via structures to have a concave profile.

Claimed Invention and Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law). Note also the prior art has been searched in light of both the disclosed invention and the claimed invention; and in light of analogous arts (MPEP § 904.01).
Claim Objections
Claims 15, 16 are objected to because of the following informalities:  
Claim 15, line 1 recites “wherein forming the contact opening, comprising”. It is recommended this recitation be amended as follows clarity: 
“wherein forming the contact opening comprises”
Claim 16, line 1 – 2 recites “wherein forming the dielectric spacers form the contact opening having a bottom width at most as wide as a width of the conductive feature”. It is recommended this recitation be amended as follows for clarity: 
“wherein forming the dielectric spacers forms the contact opening  to have a bottom width at most as wide as a width of the conductive feature.”
Appropriate correction is required. Applicant is reminded that amendments to the claims must be in compliance with 37 CFR 1.121 (c). See MPEP § 608.01(k) and MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 11, 19, 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “The semiconductor device of claim 7, wherein” in line 1. As such, it is indefinite because it written as dependent upon itself and therefore does not further limit a preceding claim. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 7, line 1  based on the following suggested amendment (See MPEP § 2173.05(e) Section I.):    “The semiconductor device of claim 6, wherein”.
Claim 11 recites the limitation "forms the dielectric spacers having a tapered and curved convex profile" in line 2. There is insufficient antecedent basis for this limitation because there is no prior reference to dielectric spacers having a tapered and curved convex profile.  For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 11, line 2  based on the following suggested amendment (See MPEP § 2173.05(e) Section I.):  "forms the dielectric spacers to have a tapered and curved convex profile".
Claim 19 recites the limitation "conformally depositing the dielectric material" in line 2. There is insufficient antecedent basis for this limitation because there is no prior reference to a dielectric material. For purposes of compact prosecution (See MPEP § 2173.06), Examiner will interpret Claim 19, line 2  based on the following suggested amendment (See MPEP § 2173.05(e) Section I.):  "conformally depositing a dielectric material".
Claim 20 is indefinite because it is dependent on Claim 19, which is indefinite for the reason(s) noted above.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 7, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAKATSUJI ‘017 (US 10,355,017 B1; dated July 16, 2019; “CMOS DEVICES CONTAINING ASYMMETRIC CONTACT VIA STRUCTURES AND METHOD OF MAKING THE SAME”). 
Regarding independent Claim 1: NAKATSUJI ‘017 discloses a semiconductor device (FIG. 12), comprising: a substrate 10; a conductive feature 754 (“metallic gate electrode portion”) over the substrate 10; and a contact via structure 782G1, 782G2 electrically coupled to the conductive feature 754 (See FIG. 12), wherein the contact via structure 782G1, 782G2 has a concave profile (See e.g. Column 14, line 12 – 18, “In one embodiment each sidewall…”; Note the angle labeled “α” indicates the concave profile of the contact via opening 185 (FIG. 11), subsequently filled to form the contact via structure 782G1, 782G2).	

    PNG
    media_image1.png
    500
    646
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    456
    656
    media_image2.png
    Greyscale


Regarding independent Claim 8: NAKATSUJI ‘017 discloses a method of forming a semiconductor device (FIG. 1 – FIG. 12), comprising: providing a conductive feature 754 over a substrate 10 (FIG. 1); and forming a contact via structure 782G1, 782G2 (FIG. 12) to electrically couple to the conductive feature 754, wherein the contact via structure 782G1, 782G2 has a concave profile (See e.g. Column 14, line 12 – 18, “In one embodiment each sidewall…”; Note the angle labeled “α” indicates the concave profile of the contact via opening 185 (FIG. 11), subsequently filled to form the contact via structure 782G1, 782G2).	
Regarding Claim 2: NAKATSUJI ‘017 discloses the semiconductor device of claim 1, wherein the contact via structure 782G1, 782G2 has a bottom width narrower than an upper width (See FIG. 11, FIG. 12).
Regarding Claim 3: NAKATSUJI ‘017 discloses the semiconductor device of claim 1, wherein the contact via structure 782G1, 782G2 has a bottom width at most as wide as a width of the conductive feature 754 (Examiner interprets “at most as wide” as the bottom width of the contact via structure does not exceed the width of the conductive feature).
Regarding Claim 4: NAKATSUJI ‘017 discloses the semiconductor device of claim 3, wherein the conductive feature 754 is a gate electrode of a transistor (“metallic gate electrode portion”; See FIG. 12) and the bottom width of the contact via structure 782G1, 782 G2 is at most as wide as a width of the gate electrode 754 (Examiner interprets “at most as wide” as the bottom width of the contact via structure does not exceed the width of the gate electrode 754).
Regarding Claim 6: NAKATSUJI ‘017 discloses the semiconductor device of claim 3, wherein the conductive feature 754 is a conductive line (“metallic gate electrode portion”) and the bottom width of the contact via structure is at most as wide as a width of the conductive line (Examiner interprets “at most as wide” as the bottom width of the contact via structure does not exceed the width of the conductive line 754).
Regarding Claim 7: NAKATSUJI ‘017 discloses the semiconductor device of claim 1, wherein the contact via structure 782G1, 782G2 has an upper width wider than the width of the conductive line 754 (See FIG. 11, FIG. 12).


Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by LIU (US 5,567,270; dated October 22, 1996; “Process Of Forming Contacts And Vias Having Tapered Sidewall”).
Regarding independent Claim 14: LIU discloses a method of forming a semiconductor device (FIG. 7 – FIG. 11), comprising:

    PNG
    media_image3.png
    494
    434
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    466
    430
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    409
    430
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    404
    426
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    400
    439
    media_image7.png
    Greyscale


 providing a conductive feature 81 over a substrate 8; forming a dielectric layer 4 over the conductive feature 81; forming a contact opening 52 in the dielectric layer over the conductive feature (FIG. 8 – FIG. 11), wherein sidewalls of the dielectric layer 4 over the conductive feature 81 have a convex profile (FIG. 11); and forming a contact via structure in the contact opening to electrically couple to the conductive feature 81 (See Column 5, line 19 – 47, beginning “Therefore as shown in FIG. 10…”).

Allowable Subject Matter
Claim 5, Claims 9 – 13, and Claims 15 – 20 are objected to as being dependent, respectively, upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is an examiner’s statement of reasons for the indication of allowable subject matter: 
The prior art of record does not disclose nor render prima facie obvious, either alone or in combination, a semiconductor device as recited by Claim 4, further including wherein the contact via structure has an upper width wider than the width of the gate electrode – as required by Claim 5; and
The prior art of record does not disclose nor render prima facie obvious, either alone or in combination, a method of forming a semiconductor device as recited by Claim 8, further including wherein forming the contact via structure comprises forming a dielectric layer over the conductive feature; forming an opening having a width wider than a width of the conductive feature in the dielectric layer; forming dielectric spacers in the opening, wherein the dielectric spacers define a contact opening, the contact opening having a bottom width at most as wide as the width of the conductive feature; and depositing a conductive material in the contact opening to form the contact via structure – as required by Claim 9; and
The prior art of record does not disclose nor render prima facie obvious, either alone or in combination, a method of forming a semiconductor device as recited by Claim 14, wherein forming the contact opening comprises forming an opening having a width wider than a width of the conductive feature in a first portion of the dielectric layer; and forming dielectric spacers in the opening to form the contact opening, wherein the dielectric spacers form a second portion of the dielectric layer – as required by Claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PRIOR ART
INVENTOR
RELEVANCE
US 6117726 A
Tsai; Hsin-Chuan et al.
FIG. 3K; Trench capacitor 572, 370 with spacers 360’, 380’, 371’
US 6440792 B1
Shiao; Jia S.et al.
FIG. 1; Bottle-shaped deep trench storage node with spacers 124a, 120a
US 20060003536 A1
Kudelka, S.
Trench Capacitor For Semiconductor Memory Cell having an insulated spacer collar 10, 21’; FIG. 3C 
US 6008513 A
Chen, L. Y.
Dynamic Random Access Memory (DRAM) Cell With Minimum Active Cell Area, having spacers 22 on sidewalls of capacitor 26; FIG. 6D.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVEN B. GAUTHIER can be reached on 571-270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. B. B./
Examiner, Art Unit 2813



/SHAHED AHMED/Primary Examiner, Art Unit 2813